DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/24/2022 has been entered.
Response to Amendment
The amendment of claims 1, 3, 5, 7 are supported by the specification. The new claim 18 is supported by the specification.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim Objections
Claim 6 is missing.  Appropriate correction is required.
Claim status identifier for claims 16-17 is incorrect. 
Claim Rejections - 35 USC § 103
Claims 1, 3, 5, 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2015/0166739).
Claims 1, 3, 5: Rose discloses a composition comprising 8.37 wt% of MMA, 26.51 wt% of PMMA dissolved in MMA at 24 wt% solid, 62.29 wt% of ATH, 1.47 wt% of pigments (example 13, 0051, 0057). The ratio of ATH to pigments may range on a weight basis from 99.9:0.1 to 10:90, which results in an amount of pigments overlaps the claimed range. The pigment is a mixture of carbon black and iron oxide or carbon black alone (examples). Case law holds that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). The pigments are dispersed in MMA. 
Claim 18: the syrup contains PMMA and MMA, which is the same as the individually added MMA. Part of the individually added MMA can be grouped with the syrup to meet the 20wt% solid limitation. In other words, after 20% solids syrup is mixed with individually added MMA, the solids level is changed. Therefore, this limitation is merely a product by process limitation, it related to how the components are added to the composition. Case law holds that “even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”  See In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rose et al (US 2015/0166739) in view of Frank et al (EP 0393129).
Rose teaches the limitation of claim 1, as discussed above. 
Rose does not teach a silane like claimed.
However, Frank discloses a similar composition and teaches a silane coupling agent can create a bond between the PMMA and ATH particle and make the product tougher and more resistant to various kinds of fractures produced by mechanical stress (1:8-10, 4:5-10). The silane can be 3-methacryloxypropyl trimethoxy silane (5:25-30). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to use 3-methacryloxypropyl trimethoxy silane to create a bond between the PMMA and ATH particle and make the product tougher and more resistant to various kinds of fractures produced by mechanical stress. 
Response to Arguments
Applicant's arguments filed 10/24/2022 have been fully considered but they are not persuasive.
In response to applicant's argument that Rose’s pigment particles are not provided in a liquid carrier, it is noted that the limitation “is provided in a liquid carrier” includes embodiments that the pigments are dispersed in MMA in the composition. The claim limitation does not require or recite the pigment is provided in a liquid carrier before mixing with other components to form the composition. Additionally, if the claim is amended to clarify the pigment is provided in a liquid carrier before mixing with other components, the limitation is not patentable because Rose explicitly discloses such a step is comparative example, which is a known process. See MPEP, 2145 X. D. 1. The Nature of the Teaching is Highly Relevant. 
In response to applicant's argument that neither Rose nor Frank discloses or suggests that Rose’s modified ATH particles can be reasonably expected to interact with a coupling agent in the same manner that un-modified ATH particles react, it is noted that 1) in preferred embodiments of Rose, the content of the filler is more than 95wt% based on the total weight of filler and pigments; 2) the preferred particle size of filler is 10-50 microns, and the particle size of pigment is 0.2-3 microns. Assume the particle size of filler is 25um and the particle size of pigment is 2um, the volume of each of the filler is 4/3πr3, wherein r is the radius of the filler. If the filler is fully covered by a single layer of the pigment, the volume of the pigment needed to cover the particle is 4πr2*d, wherein r is the radius of the filler and d is diameter of the pigment. Then the ratio by volume of the filler to pigments is r/3d=12.5/(3*2)=2:1, the density of carbon black is 1.8-2.1g/cm3, the density of aluminum trihydrate is 2.42g/cm3. It indicates when the content of the filler is more than 95wt% and the content of the pigment is less than 5 wt%, the total amount of pigment is far less than enough to cover the surface of the filler. The uncovered surface of the filler would interact with the coupling agent in the same manner as suggested by Frank. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to WENWEN CAI whose telephone number is (571)270-3590.  The examiner can normally be reached on M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WENWEN CAI/
Primary Examiner, Art Unit 1763